    9:18-cv-02962-DCN-MHC           Date Filed 05/03/21        Entry Number 69         Page 1 of 35




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   BEAUFORT DIVISION

    Selena Nelson,                                C/A NO: 9:18-CV-2962-DCN-MHC
                                     Plaintiff,

                           v.                     PLAINTIFF’S MEMORANDUM OF LAW
                                                    IN OPPOSITION TO DEFENDANTS’
                                                  MOTION FOR SUMMARY JUDGEMENT
    Beaufort County Sheriff’s Office,
    Lieutenant Brian Baird, and Sheriff P.J.
    Tanner, individually and in their official
    capacity,

                                 Defendants.


        Plaintiff, Selena Nelson, (“Ms. Nelson”) submits this Memorandum in Opposition to

Defendants’ Beaufort County Sheriff’s Office (“BCSO”), Lieutenant Brian Baird, (“Lt. Baird”)

and Sheriff P.J. Tanner, (“Sheriff Tanner”)(collectively “Defendants”) Motion for Summary

Judgment (ECF 59). Ms. Nelson commenced this employment discrimination action on November

1, 2018, asserting claims against the Defendants under Title VII of the Civil Rights Act of 1964,

as amended ("Title VII")1, 42 U.S.C. § 2000e, et. seq., and the Civil Rights Act of 1866, as

amended, 42 U.S.C. § 1981, (“§ 1981”) as well as state law claims for defamation. For the reasons

set forth below this Honorable Court should deny the Defendants’ motion.

                                   FACTUAL BACKGROUND

        Ms. Nelson is a Black lesbian who was employed by the Defendants for over thirteen (13)

years. Because of her race and sexual orientation, the Defendants harassed her, terminated her, and


1
 After the Supreme Court’s June 15, 2020, decision in Bostock v. Clayton Cty., 140 S. Ct. 1731, (2020).
Plaintiff filed a Motion to Amend her Complaint to include a Title VII claim based on sexual orientation.
(ECF No 47) The Court granted Plaintiff’s motion. (ECF )



                                             Page 1 of 35
  9:18-cv-02962-DCN-MHC            Date Filed 05/03/21      Entry Number 69        Page 2 of 35




destroyed her reputation as a law enforcement officer, making it effectively impossible for her to

work in her chosen profession. The Defendants unapologetically claim they were entitled to take

the actions they took because they have a “zero-tolerance policy for lying.” (ECF 59-1, p 9)

However, this is clearly not the case, as numerous white male officers have engaged in egregious

acts of dishonesty with little consequence. Moreover, Defendants’ claim that Ms. Nelson was

dishonest is predicated on a fatally flawed investigation conducted with bias, discriminatory

animus and with no regard for Ms. Nelson’s constitutional protected rights for due process and

equal protection.

  A disproportionate punishment based on a racially biased complaint and investigation

       A store clerk submitted an electronic complaint form to BCSO alleging unprofessional

conduct by Ms. Nelson when she was off duty. (ECF 59-8, p 35-38) The clerk claimed that while

off-duty and in uniform, Ms. Nelson “bullied and intimidated” him by raising her voice and

requiring him to refund her in cash for a defective product. Id. He further claimed she used

profanity, specifically the word “ass.” Id. By the Defendants’ own admissions, “it's not the crime

of the century. But guess what? Lying on an internal affairs investigation will get you terminated.”

(Ex 1, Depo Averill, 99:1-6) The citizen complaint against Ms. Nelson came from a white male

store clerk named Tyler Weaver. (“Mr. Weaver”) (ECF 59-8, p 35-38). The complaint was

received and assigned to Internal Affairs (“IA”) also known as the Office of Professional

Responsibility (“OPR”) by Chief Michael Hatfield. (“Chief Hatfield”)(Ex 1, Averill Depo p. 31-

32) At that time, Sheriff P.J. Tanner’s (“Sheriff Tanner”) IA matters were handled by Lt. Baird

and Captain Matthew Averill (“Capt. Averill”). Capt. Averill had been handling polygraphs and

IA investigations since 2000 and Lt. Baird had been handling IA matters and performing

polygraphs since 2010. (Ex 2, Tanner Depo p. 70-71)(Ex 1, Averill Depo p. 52)



                                           Page 2 of 35
    9:18-cv-02962-DCN-MHC                Date Filed 05/03/21          Entry Number 69            Page 3 of 35




                                        A racially biased complaint

        Mr. Weaver’s complaint was rife with racially charged words and implications. He stated

that Ms. Nelson’s behavior was “thuggish2,” “intimidating,” and “aggressive.” (ECF 59-9 p. 35)

He pointed out she had a “glock” on her person and he repeatedly described her request for a refund

as a “shakedown,” “robbery,” and “extortion.” Id. He claimed she demanded “CASH MONEY.”

He admitted he took the cash drawer in the back room, because he did not want to count the money

in front of Ms. Nelson. Mr. Weaver’s complaint relied heavily on racially coded language and

stereotypes, all of which should have been well understood by an internal investigator with Lt.

Baird’s many years of experience.

                      Lt. Baird’s bias investigation and discriminatory animus

        Mr. Weaver’s complaint was assigned to Lt. Baird. It was Lt. Baird’s job to investigate the

matter, prepare a report, and submit his findings to Sheriff Tanner. (Ex 3, LETC Report p. 2). Lt

Baird was aware that Sheriff Tanner was going to rely upon his report to make a decision regarding

Ms. Nelson. Id. Despite this, Lt Baird’s report was biased and left out critical information. When

he testified before the Law Enforcement Training Council, (“LETC”) (“Training Counsel”) also

known as the South Carolina Criminal Justice Academy.(“SCCJA”) Lt Baird stated he preferred

to speak with witnesses "in person so [he] can observe them" to "see their reactions" as this can be

helpful to determine their truthfulness, credibility, and any bias they might have. Id. Yet, he

admitted to the Training Council he never met with Mr. Weaver and only spoke to him over the

telephone. (Ex 3, LETC Report p. 3) He admitted that he did not conduct any in-person interviews


2
  See, The Racially Charged Meaning Behind The Word 'Thug,' Interview with John McWhorter, All Things
Considered, https://www.npr.org/2015/04/30/403362626/the-racially-charged-meaning-behind-the-word-thug, last
accessed April 19, 2020 (“[T]he truth is that thug today is a nominally polite way of using the N-word. Many people
suspect it, and they are correct. When somebody talks about thugs ruining a place, it is almost impossible today that
they are referring to somebody with blond hair. It is a sly way of saying there go those black people ruining things
again. And so anybody who wonders whether thug is becoming the new N-word doesn't need to. It's [sic] most
certainly is.”).

                                                  Page 3 of 35
  9:18-cv-02962-DCN-MHC            Date Filed 05/03/21      Entry Number 69        Page 4 of 35




with any of the individuals regarding Mr. Weaver’s complaint, except Ms. Nelson. Id. Lt. Baird

testified that the first interview of Ms. Nelson was approximately "two hours and 47 minutes,” yet

he spent a mere 25 minutes combined interviewing all of the other witnesses. Id.

       He interviewed Ms. Nelson to determine if she was yelling in public and whether she used

the word “ass.” (ECF 59-8 p 4). This interview extended over nearly three hours during which, Lt.

Baird repeatedly raised his voice and threatened Ms. Nelson with dire consequences. (Ex 20,

Excerpts of Baird’s 1st interrogation of Ms. Nelson) After this aggressive and lengthy

interrogation, he required her to take a polygraph examination with Capt. Averill. Rather than try

to neutralize the atmosphere created by Lt. Baird’s aggressive questioning, Capt. Averill expressly

referenced Lt. Baird during the polygraph, after which he determined her answers indicated

deception. Thereafter, she retired to meet with Lt. Baird, who for the very first time informed her

of the context in which she was alleged to have used the word “ass.” Remembering the comment,

she laughed and said she did use the word “'ass” as a compliment of Ms. Vargas’ salesmanship

(“you sold your ass off.”) Based upon her admission, “to finally using the word "ass', the interview

was ended.” (Ex 21, Excerpts of Baird’s 2nd interrogation of Ms. Nelson) Lt. Baird submitted his

findings to the Sheriff. (ECF 59-8)

       Despite claiming to be an experienced IA investigator, he admitted, “As a general rule, he

does not perform a background check on a witness to determine whether they have been arrested

or whether they have had encounters with the officer in the past.” Id. In addition to Mr. Weaver’s

complaint, Lt. Baird also received an online complaint from a woman who identified herself as

“Emma Lipinski.” (ECF 59-8 p. 41) In her complaint, Ms. Lipinski claimed she was a customer

and witnessed the exchange between Ms. Nelson and Mr. Weaver. Id. Not until after Ms. Nelson

had been fired, did it come to light that Ms. Lipinski was Mr. Weaver’s mother and was not an eye



                                           Page 4 of 35
  9:18-cv-02962-DCN-MHC             Date Filed 05/03/21       Entry Number 69        Page 5 of 35




witness. (Ex 4, Baird Depo, p 85) Furthermore, had Lt. Baird done a background investigation he

likely would have learned that Mr. Weaver’s mother filed a false complaint, and he could have

questioned Mr. Weaver about it. It escaped Lt. Baird, that Mr. Weaver never mentioned an

eyewitness. Lt. Baird sent an email to Ms. Lipinski seeking an interview, but received no response

and did no other follow-up with her. (ECF 59-8).

       Lt. Baird also intentionally left out of his report critical information from Mr. Weaver’s

boss, Store Manager, Lindsey Vargas, (“Ms. Vargas”) that corroborated Ms. Nelson’s account and

contradicted Mr. Weaver’s accounts. In the transcript of Lt. Baird’s telephone conversation with

her, Ms. Vargas reports a very different encounter than the one Mr. Weaver described in his

complaint. Ms. Vargas stated that she was on the phone with Ms. Nelson at the same time that Mr.

Weaver was on the phone with the store’s owners. (Ex 5, Tr Vargas call, p 4) Ms. Vargas told Lt

Baird at the time she was speaking to Ms. Nelson, she never heard Ms. Nelson raise her voice or

saying anything negative. Id. Furthermore, she stated that Ms. Nelson was “quite professional.”

Id. at p 5. Lt. Baird specifically asked her, “While she was on the phone with you, did you ever

hear her saying, like, to the effect of, I want cash, give me my cash, things like that?” Id. To which,

Ms. Vargas responded, “I heard her say, debit it out of my account the same day, same as cash.

But that was all. Because, like I said, I was at a restaurant, so there was noise going on….” Id. In

fact Lt Baird made a point to ask her, “Do you remember her making a comment to you, something

to the effect of the-- the reason she bought the two air purifiers is something like you sold your ass

off or something like that.” Id. at p 6. Ms. Vargas told him she did not. Id.

       Not only did he leave Ms. Vargas’s account out of his report, Lt. Baird implied that Ms.

Nelson and Ms. Vargas were having an lesbian relationship. He asked Mr. Weaver, “Do you know

if [Ms. Vargas] and her have any kind of, like, relationship or anything like that? Are they friends



                                            Page 5 of 35
  9:18-cv-02962-DCN-MHC           Date Filed 05/03/21      Entry Number 69        Page 6 of 35




outside work or anything; do you know?” (Ex 6, Tr. Weaver Call p. 6) Mr. Weaver responds that

he was not sure. Id. Lt. Baird then makes a point of telling Mr. Weaver, “I was kind of wondering,

because you know, like, when I was looking at it, I was thinking, Well, hell, if I was a manager of

a store and another store called me, I’d probably have their cell phone number. And I’d definitely

answer it. And then with her not answering your call, but answering Officer Nelson’s call, it

seemed kinda odd.” Id. Lt. Baird interrogated Ms. Nelson about whether she had a personal

relationship with the Store Manager.(Ex 20, Excerpts Baird interview Nelson, 86:3-15)

       Lt Baird, who is a white male, exhibited that he has a racial bias against African Americans

in his Facebook posts. (Ex 7, Baird’s FB Posts) In June of 2020, he came under public scrutiny for

several public posts on Facebook. One of his posts showed an image of Barack Obama and

Michelle Obama with Baird’s message: “They sure did stoke the flames of racism and did their

best to divide America and help his Muslim Brothers.” Id. Baird’s Facebook had a shared image

stating, “If we dislike a black person, we’re racist and if a black dislikes whites, it’s their 1st

Amendment right.” Id. When asked about these posts at his deposition, Baird testified it was his

political opinion.(Ex 4, Baird Depo, 141:10-18).

       Lt. Baird’s racial bias against Ms. Nelson is also exhibited in an exchange between him

and Capt. Averill that was caught on video, which was turned over to Plaintiff’s Counsel in

response to a request for records of polygraph examinations conduct in BCSO IA investigations.

The purpose of the request was to compare how Lt. Baird and Capt. Averill scored charts for a

Black lesbian woman, with their scoring results of white heterosexual male officers. In the case of

Officer James Prusinowski (“Prusinowski”), and in the view of Defendants’ own expert witness,

Lt. Baird and Capt. Averill incorrectly scored the results in their white heterosexual male

colleague’s favor. (Ex 8) (Ex 22) To add insult to this legally cognizable injury, the video of



                                          Page 6 of 35
  9:18-cv-02962-DCN-MHC                Date Filed 05/03/21       Entry Number 69          Page 7 of 35




Prusinowski’s test captured the following exchange by Lt Baird and Capt. Averill, about Ms.

Nelson. At the time Lt. Baird and Capt. Averill were involved in the IA investigation of

Prusinowski arising out of his arrest for domestic violence. Ms. Nelson was working for Bluffton

Police Department and she transported Prusinowski’s wife to the jail. Lt Baird and Capt. Averill

discussed discrediting Ms. Nelson, apparently oblivious to the cameras recording their

conversation:

       Lt Baird: Have you listened to all the recordings yet?

       Capt. Averill: Haven’t got ‘em. But I talked to Joe Babkiewicz yesterday. He said, “L3 is here
       today trying to fix the server.” He said, “As soon as they’re done, I’ll call you.” And Joe I trust. I
       trust Joe. Joe will get me the shit.

       Lt Baird: I can’t wait.

       Capt. Averill: I’m waiting to see if Pruz*, I asked him, “Was Nelson there?” And he goes, “I didn’t
       see her there.” He said, “Now I’m not saying she wasn’t.” He said, “Because when I got to the PD,
       she was in Nelson’s car. My wife.” He goes, “So, I don’t know how she got there unless Nelson
       was at the house.” Well, if you read the report. In the beginning of the report, they’re talking about
       how Nelson was told this and was told this by the wife. Well, I want them to try and give me
       something, get me some recordings without hers.

       Lt Baird: I want to hear the wife tell her that. You know what I think you’re going to have? You’re
       either going to have all of her recording didn’t record. That’s what I think.

       Capt. Averill: And then we’re going to have to subpoena them. And then, how’s it going to look
       if she doesn’t have any recording? And she’s there. It’s going to look terrible. For them.

       Lt Baird: It’s going to look just like it is. She is a documented liar. Period.

       Capt. Averill: Well, I agree.

       Lt Baird: Then, it’s time to call the Training Council and say, “Told you so.” Because...

       Capt. Averill: Mm-hmm. Good job giving her her shit back.

       Lt Baird: Yeah. Granted, Nelson isn’t the biggest liar in the world. But when it comes to law
       enforcement, when you’re lying after you get your OPR (inaudible), you’re history. And it was
       worth taking her certification.

       Capt. Averill: Without a doubt. Baxley said he saw her the other day and said she looks like shit.
       He said she’s got a big pus gut. Her belly’s hanging over her gun belt. (Ex 8, Plaintiff’s Polygraph
       Expert Report)




                                              Page 7 of 35
  9:18-cv-02962-DCN-MHC            Date Filed 05/03/21       Entry Number 69        Page 8 of 35




Defendants reported to Training Counsel that Ms. Nelson engaged in misconduct, yet they
   did not report other white heterosexual officers who engaged more egregious acts of
                                       misconduct

        After Ms. Nelson was terminated, the Defendants attempted to revoke her law enforcement

certification so that she could no longer work as a police officer. Yet they did not do the same

with similarly situated white heterosexual male officers. When a law enforcement officer's job

ends, his employer must notify SCCJA also known as the Training Counsel of the separation and

state “the facts and circumstances leading to the separation." S.C. Code Ann. Regs. § 38-009

(2014). Agencies use a standardized Personnel Change in Status (PCS) Report form. If agencies

notify CJA that an officer’s separation is related to misconduct, pursuant to S.C. Code Ann. Regs.

§ 38-004 the officer is entitled to a contested case hearing before SCCJA. After being given an

opportunity to be heard, the Training Council can take action against the officer’s certification (up

to permanent denial of certification) or find that the officer did not engage in misconduct and

reinstate the certification.

        The Defendants reported to the Training Counsel that Ms. Nelson engaged in dishonesty.

The Training Counsel disagreed, finding it unclear whether Ms. Nelson was dishonest when she

said she did not use the word “ass,” or whether she was focused in her reply to Lt. Baird’s

interrogation on what she said to Mr. Weaver and not considering what she said to Ms. Vargas.

(Ex 3, LETC Report 8-9) In coming to that conclusion, the LETC relied upon the second interview

when Ms. Nelson was told the specifics of the allegation. Id. In particular, Lt Baird finally tells

her what Mr. Weaver alleged she said, “What this guy is saying is that while you were talking to

[Ms. Vargas], you told [Ms. Vargas], the reason I bought those two air purifiers because you sold

your ass off.” Id. The Training Counsel noted, once she was told the specifics of the allegation she,

after an audible laugh, stated "[w]ell, um, yeah, I - I told her how great she was and like I said



                                           Page 8 of 35
    9:18-cv-02962-DCN-MHC            Date Filed 05/03/21       Entry Number 69         Page 9 of 35




probably did say to her 'ass' but nothing derogatory for him. But I did tell her she sold her ass off."

Id. She explained she was “just too focused on [Mr. Weaver] because of the situation, not on [Ms.

Vargas] because this was never an issue with [Ms. Vargas]” Id. Having reviewed the totality of

the interview without bias, the LETC declined to hold that Ms. Nelson engaged in dishonest

misconduct and reinstated her law enforcement certification. Id.

                       The Defendants Orchestrated a Damaging Article

        Ms. Nelson was terminated in August of 2017, and there was no contemporaneous local

media coverage about her termination. It was not until a few weeks after her hearing3 that Ms.

Nelson’s termination became front page news. (Ex 9, Island Pck Article) The article didn’t run

until January of 2018, just a few weeks after SCCJA notified the Defendants they were not going

to revoke Ms. Nelson’s law enforcement credentials. Plaintiff contends that the Defendants

orchestrated the publishing of this story because their efforts to have Ms. Nelson’s credentials

pulled by the Training Counsel were unsuccessful. The article was published a few days after the

Island Packet submitted a Freedom of Information Act (FOIA) request for her IA file. The FOIA

request was extremely specific, listing her entire IA and any videos, the existence of polygraph

video was known by only a small number of people at BCSO. (Ex 10, Island Pck FOIA) In the

dozens of FOIA requests by the Island Packet about discharged officers, before the one that led to

the article about Ms. Nelson, not one, made a request for “video” and “entire IA file.” Defendants

have offered no other plausible explanation for the specificity and timing of the Island Packet’s

request. The article paints Ms. Nelson as a dishonest officer who was fired by Defendants but was




3Ms. Nelson’s hearing before the Training Counsel was in late December of 2017, at the hearing the
parties were advised that the Training Counsel was not going to revoke her certification. However, the
written opinion was not completed until March 22, 2018. (Ex 3)
                                             Page 9 of 35
    9:18-cv-02962-DCN-MHC            Date Filed 05/03/21         Entry Number 69          Page 10 of 35




later hired by Bluffton. The article was clearly intended to smear Ms. Nelson and interfere with

her new employment.

                             The Defendants continued to defame Ms. Nelson

        Unfortunately, the Defendants efforts to destroy Ms. Nelson’s reputation didn’t end with

the newspaper article. As noted above, after her termination, Plaintiff had obtained employment at

Bluffton Police Department. She was hired by Joseph Manning who was the Chief of the Town of

Bluffton’s Police Department. (Ex 11, Manning Decl.) Chief Manning was aware, when he hired

Ms. Nelson that Sheriff Tanner had reported on Ms. Nelson’s PCS that he terminated her for

“misconduct” involving “[d]ishonesty/untruthfulness with respect to his/her employer” Id. Despite

Sheriff Tanner’s allegations, Chief Manning made the decision to hire Ms. Nelson because, in his

opinion, whether she was untruthful about using the word “ass” was insignificant. Id. Sheriff

Tanner expressed his displeasure to Chief Manning that he hired Ms. Nelson. Id. In May of 2018,

Chief Manning resigned to accept the position of Police Chief in Sevierville, Tennessee. Not long

after that Ms. Nelson was terminated by Bluffton. Indeed, shortly after Chief Manning left, Lt.

Baird reached out to Officer Joseph Babkiewicz4 about Ms. Nelson and encouraged him to review

the files that Beaufort had on Ms. Nelson. (Ex 4, Depo Baird p. 173) Not surprisingly, shortly

thereafter, Ms. Nelson was terminated by Bluffton and has been unable to obtain a job in law

enforcement since.


          Similarly situated white heterosexual males were treated more favorably.

                             OFFICER JAMES PRUSINOWSKI
Officer James Prusinowski (“Prusinowski”) received disciplinary action on May 2, 2012, for
“Personal Conduct-Unbecoming” (Ex 12, IA Prusinowski) for “marital issues'' . Prusinowski was
placed on probation for six months and was required to seek marital counseling. He received a
demotion to PFC as a result of his “blatant attempt to mislead his supervisor.” Id.

4 Officer Joseph Babkiewicz became Ms. Nelson’s supervisor at Bluffton after Chief Manning left and is
the same individual the Capt. Averill and Lt. Baird reference as the officer that will get them “the shit..”
                                              Page 10 of 35
    9:18-cv-02962-DCN-MHC         Date Filed 05/03/21      Entry Number 69       Page 11 of 35




Prusinowski was arrested for a domestic violence incident on June 13, 2018 by the Bluffton Police.
Sheriff Tanner placed him on administrative leave pending the outcome of the IA investigation. In
her police statement, Prusinowski’s wife told officers that “her husband had grabbed her by the
arm”. Moreover, the arresting officer observed “a red mark on her right wrist.” Id. at 2. In his
police statement, he claimed that “at no time did he put hands on” his wife. Id. at 22. Prusinowski
maintained this narrative in his statement made to IA. Id. at 27-28. He was subject to a polygraph
examination. (Ex.12, IA Prusinowski,). The results of the polygraph were listed “No Deception
Indicated.” Capt. Averill conducted a “Quality Control” check of the polygraph and came to the
same conclusion. Id. However, both Defendants’ and Plaintiff’s polygraph experts determined
Capt. Averill and Lt Baird scored the results incorrectly and Prusinowski should not have been
given a passing score.

In 2019 Deputy Prusinowski was arrested for DUI and Unlawful Conduct Towards a Child. (Ex.
2, Depo Tanner p.170-176). No disciplinary action was taken, he was not subjected to a polygraph,
and Deputy Prusinowski was allowed to resign after his arrest and was later hired back. Id. Sheriff
Tanner reported on Prusinowski’s PCS that it was routine separation . Id.


                                  OFFICER STUART MANKIN
On or about, April 8, 2011, Corporal Stuart Mankin’s (“Mankin”) neighbor filed a complaint
against him alleging that, among other things, Mankin was harassing him. (Ex 13, Mankin
Discipline). The neighbor reported Mankin came to his house in full uniform to discuss their
personal disputes. The neighbor reported that Mankin showed him marijuana he had seized during
a case and intentionally did not submit to evidence. Mankin admitted to using his official police
powers to resolve a personal grievance with his neighbor, and that he provided details of arrests
and traffic stops to his neighbor that he made while employed with BCSO. Id. at 6. During his IA,
Mankin was not required to take a polygraph examination.


                                   OFFICER PATRICK O’NEAL
Corporal Patrick O’Neal (“O’Neal”) was the subject of an IA investigation by Lt Baird. O’Neal
was accused of engaging in adulterous relations with several different women while he was on
duty. (Ex 14, O’Neal IA) O’Neal admitted to having sex while on duty, but claims that it only
happened once. Id. He was also accused of posing naked only wearing his duty belt and his issued
service weapon in his hand. This was a violation of BCSO’s policy. Id O’Neal admitted that this
did occur. Finally, O’Neal was accused of serving as a courtesy officer at an apartment complex
to obtain free rent, a violation of BCSO’s policy. O’Neal received a reduction in rank, pay, three-
day suspension, a year probation, and a transfer to patrol as punishment. Id. During his IA, O’Neal
was not required to take a polygraph examination.


                                SERGEANT ISSAC FRIPP
On March 27, 2018, Staff Sergeant Issac Fripp5 (“Fripp”) was stopped for speeding by Corporal
Boone (“Boone”). (Ex 15, Fripp IA) Boone did not smell the odor of alcohol from Fripp, but he
5
    Mr. Fripp is a black male.

                                          Page 11 of 35
 9:18-cv-02962-DCN-MHC            Date Filed 05/03/21      Entry Number 69       Page 12 of 35




did notice that Fripp’s speech was slurred, and his eyes were glassy. Boone contacted his
supervisors, regarding the traffic stop. Id. During the stop, Fripp’s daughter and wife arrived at
the scene. Id His wife asked if she could speak with her husband because he was not in a state in
which he could operate his motor vehicle safely. Id Boone was advised by his supervisors to
terminate the traffic stop. Fripp admitted to operating his vehicle while under the influence of
alcohol. Id. It was recommended that Fripp receive counseling regarding his personal affairs as
well as his consumption of alcohol while in an off-duty status and reduction in rank and
reassignment. Id.

                              OFFICER KENNETH WAUTERS
In 2019 Kenneth Wauters was under IA investigation for stealing money during a traffic stop.
(Ex.16, IA Wauters). He was subject to a polygraph examination. During the examination, he was
continuously moving his fingers which affected that cardiograph tracing, thus the test results were
inconclusive. However, he was permitted to retake the exam five days later with the same
questions. Id. at 1. The stated rationale for allowing him to retake the polygraph was that
“examinee stated he is recovering from the flu.” Id.


                               OFFICER JOSEPH MICHAUD
Joseph Michaud was investigated on suspicion of defrauding BCSO by retaining money for himself
that he represented was being used for a confidential informant. Mr. Michaud resigned before he
could be terminated. Sheriff Tanner testified he would have been terminated had he not resigned.
Despite this, Mr. Michaud’s dishonest misconduct was not reported to the SCCJA. (Ex 2, Tanner
Depo p. 191-192)(Ex 17, Michaud PCS) Additionally Michaud, like Ms. Nelson was hired by
Bluffton, however unlike Ms. Nelson he is still employed and there is no indication Lt. Baird
encourage Officer Joseph Babkiewicz to review Michaud’s Beaufort files like he did with Ms.
Nelson. During his IA, Michaud, was not required to take a polygraph examination.


                               OFFICER JOHNATHON BATES
Johnathon Bates was involved in an incident with an individual who was being booked at the
Detention Center. (Ex 18, Bates IA) It was determined that Mr. Bates used excessive force by
aggressively shoving the handcuffed individual in the neck area to the floor. Id. Mr. Bates’
consequence was to receive additional use of force training and to have his promotion to Corporal
suspended pending successful completion of six months’ probation. Id Bates resigned rather than
accept his punishment and now currently works for Bluffton. Id Sheriff Tanner reported to SCCJA
on his PCS it was a routine separation. Id


                            OFFICER CHRISTOPHER CAPPS
Christopher Capps received counseling for trapping and releasing cats in his neighborhood to
Lemon Island. He was only given a written reprimand. (Ex 19, Capps Discipline)


                             DEPUTY CHIEF MIKE HATFIELD



                                          Page 12 of 35
 9:18-cv-02962-DCN-MHC             Date Filed 05/03/21        Entry Number 69      Page 13 of 35




        Deputy Chief Mike Hatfield was reprimanded for his firearm being stolen from his vehicle
and failed to report it missing. The only punishment he received was having to pay for the cost of
the firearm. (Ex 2, Depo Tanner p. 191-192)


                                      LEGAL STANDARD

When considering Motion for Summary Judgment the court applies Rule 56(c), Federal Rules of

Civil Procedure. Summary Judgment is proper when there is no genuine issue as to any material

fact, and the moving party is entitled to judgment as a matter of law. See, Celotex Corp. v. Catrett,

477 U.S. 317, 330 (1986). When factual matters are in dispute, all ambiguities, conclusions, and

inferences arriving in and from the evidence must be viewed in the light most favorable to the non-

moving party. See, Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). When there is a

mixed question of law and fact, such must be resolved by the finder of fact, as summary judgment

is only proper while there is no issue of fact involved and inquiry into the facts is not needed to

clarify application of the law. McKinney v. Board of Trustees, 955 F.2d 924 (4th Cir. 1992). When

dealing with fact intensive cases, the Court has recognized that these cases are difficult to dispose

of on summary judgment because all the evidence must be viewed in the light most favorable to

the non-moving party, Perini Corp. v. Perini Constr., Inc., 915 F.2d 121, 123-23 (4th Cir.1990),

Cassity v. Geren, 749 F. Supp. 2d 380 (DSC 2010). In order to defeat a motion for summary

judgment, all that is required is that the non-moving party present "sufficient evidence supporting

the claimed factual dispute be shown to require a jury or judge to resolve the parties' differing

versions of the truth at trial." Anderson, 477 U.S. at 249.

                                           ARGUMENT

  I.   Plaintiff has established her discrimination claim through evidence of discriminatory
       animus and the burden-shifting framework of McDonnell Douglas Corp.




                                           Page 13 of 35
 9:18-cv-02962-DCN-MHC            Date Filed 05/03/21       Entry Number 69        Page 14 of 35




       A plaintiff may survive summary judgment by establishing her discrimination claim either

through direct and indirect evidence of discriminatory animus, or through the burden-shifting

framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d 668

(1973). See Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 318 (4th Cir. 2005). Under

either avenue of proof, the focus is "on whether a reasonable juror could conclude that illegal

discrimination was a motivating factor in the employment decision." Sawicki v. Morgan State

Univ., No. WMN-03-1600, 2005 U.S. Dist. LEXIS 41174, 2005 WL 5351448, at 6 (D. Md. Aug.

2, 2005). As is set forth below, Plaintiff has established her cause of action for discrimination

under both frameworks.

           A. Ms. Nelson has demonstrated discrimination under Title VII and § 1981
              pursuant to the burden-shifting framework of McDonnell Douglas Corp. v.
              Green.

       Ms. Nelson alleges causes of action for discrimination based upon her race, and sexual

orientation pursuant to Title VII. Additionally, Ms. Nelson has alleged discrimination based upon

her race pursuant § 1981. The analysis for both discrimination claims is similar. In general, there

are "two avenues" by which a plaintiff may prove intentional employment discrimination at trial.

Hill v. Lockheed Martin Logistics Mgmt., Inc., 354 F.3d 277, 284 (4th Cir. 2004) (en banc). The

first is to offer "'direct or indirect'" evidence of discrimination, under "'ordinary principles of

proof.'" Burns v. AAF-McQuay, Inc., 96 F.3d 728, 731 (4th Cir. 1996). The second avenue

available to the plaintiff is to follow the burden-shifting approach first articulated by the Supreme

Court in McDonnell Douglas.

       To prevail on her discrimination claims, Ms. Nelson must satisfy the three-step proof

scheme established in McDonnell Douglas. The first step requires plaintiff to prove by the

preponderance of the evidence a prima facie case of discrimination. Texas Dep't of Cmty. Affairs



                                           Page 14 of 35
 9:18-cv-02962-DCN-MHC           Date Filed 05/03/21        Entry Number 69     Page 15 of 35




v. Burdine, 450 U.S. 248, 252-53, 101 S. Ct. 1089, 67 L. Ed. 2d 207 (1981). The plaintiff's burden

in presenting evidence to support a prima facie case of discrimination is “de minimis.” See. e.g.

Weinstock v. Columbia Univ., 224 F.3d 33, 42 (2d Cir. 2000). If Plaintiff succeeds in proving a

prima facie case, the burden shifts to the Defendants to articulate some legitimate,

nondiscriminatory reason for their decision. Id. at 253. If the Defendants carry this burden, then

the third step requires Plaintiff to prove by a preponderance of the evidence that the legitimate

reasons offered by the Defendants were not the true reasons but were a pretext for discrimination.

Id. A prima facie case may also be used to determine whether the employer's reason is pretextual.

Lewis v. AT&T Technologies, Inc., 691 F. Supp. 915 (DC. Md., 1988). Further, a Title VII plaintiff

may raise questions of fact as to whether the employer's proffered reasons for terminating her are

pretextual, thus precluding summary judgment, either directly by persuading the court that a

discriminatory reason more likely motivated the employer, or indirectly, by showing that the

employer's proffered explanation is unworthy of credence. Murray vs. U. S. Dept. of Justice, 821

F. Supp. (E.D. N. Y. 1993), affirmed 14 F. 3d 591 (1993).

           1. Ms. Nelson has established a prima facie case of discrimination pursuant to
              Title VII and 42 U.S.C. § 1981.

       The elements for a prima facie claim of discrimination under 42 U.S.C. § 1981 are the

same as the elements for a claim of discrimination under Title VII. Gairola v. Virginia Dep't of

General Services, 753 F.2d 1281, 1285 (4th Cir. 1985). To state a prima facie case of

discrimination under Title VII and § 1981, the plaintiff must show “(1) membership in a protected

class; (2) satisfactory job performance; (3) [an] adverse employment action; and (4) that the

adverse employment action taken was taken under circumstances giving rise to an inference of

unlawful discrimination." See White v. BFI Waste Servs., LLC, 375 F.3d 288, 295 (4th Cir. 2004).

The United States Supreme Court has emphasized that "[t]he burden of establishing a prima facie

                                         Page 15 of 35
 9:18-cv-02962-DCN-MHC            Date Filed 05/03/21       Entry Number 69        Page 16 of 35




case of disparate treatment is not onerous." Texas Dept. of Community Affairs v. Burdine, 450 U.S.

248, 253-254 (1981). All that is required is an inference of unlawful discrimination. Id.

       Ms. Nelson can easily establish the elements necessary to make out a prima facie claim of

discrimination based on her race and sexual orientation. First she is a member of a protected class

in that she is Black lesbian. Second, Ms. Nelson performed at a consistently high level, as reflected

on her performance evaluations which show she received overall ratings of "exceeds expectations"

and “meets expectations” throughout her employment. (Ex 21, Evaluations and Emails) Just a few

months before her termination, Sheriff Tanner received an email from members of the community

commending Ms. Nelson on how she handled a situation and describing her as an “outstanding

leader.” Id In fact, Ms. Nelson’s personnel file contains several similar letters. Id. A showing of

satisfactory performance does not require the plaintiff to show that she was a perfect or model

employee. Rather, a plaintiff must show only that she was qualified for the job and that she was

meeting her employer's legitimate expectations. Warch v. Ohio Cas. Ins. Co., 435 F.3d 510, 515-

16 (4th Cir. 2006). Ms. Nelson has more than met the necessary showing. She has demonstrated

that she was performing her job duties at a level that met her employer's legitimate expectations at

the time of her termination. As to the third element, there is no dispute that Ms. Nelson’s

termination constitutes an adverse employment action. An adverse employment action under Title

VII requires "discharge, demotion, decrease in pay or benefits, loss of job title or supervisory

responsibility, or reduced opportunities for promotion." Boone v. Goldin, 178 F.3d 253, 256 (4th

Cir. 1999).

       A plaintiff may establish the final element by showing that similarly-situated employees

outside of her protected class were treated more favorably under similar circumstances. Pettis v.

Nottoway Cty. Sch. Bd., 980 F. Supp. 2d 717, 725 (E.D. Va. 2013) (citing Coleman v. Md. Court



                                           Page 16 of 35
 9:18-cv-02962-DCN-MHC             Date Filed 05/03/21       Entry Number 69         Page 17 of 35




of Appeals, 626 F.3d 187, 190 (4th Cir. 2010)). In the employee discipline context, a prima facie

case of discrimination is established if the plaintiff shows that she "engaged in prohibited conduct

similar to that of a person of another race . . . and . . . that disciplinary measures enforced against

the plaintiff were more severe than those enforced against the other person." Moore v. City of

Charlotte, 754 F.2d 1100, 1105-06 (4th Cir. 1985) (adapting McDonnell Douglas framework to

employee discipline context). The Fourth Circuit has held that, to establish a comparator, a plaintiff

must show that [she is] similar in all relevant respects to [her] comparator. Kelley v. UPS, 528 F.

App'x 285, 286 (4th Cir. 2013). See Haywood v. Locke, 387 F. App'x 355, 359 (4th Cir. 2010).

Such a showing would include evidence that the employees dealt with the same supervisor, were

subject to the same standards and ... engaged in the same conduct without such differentiating or

mitigating circumstances that would distinguish their conduct or the employer's treatment of them

for it. Id. In the employee discipline context, a prima facie case of discrimination is established if

the plaintiff shows that she "engaged in prohibited conduct similar to that of a person of another

race . . . and . . . that disciplinary measures enforced against the plaintiff were more severe than

those enforced against the other person." Moore v. City of Charlotte, 754 F.2d 1100, 1105-06 (4th

Cir. 1985).

       In this case, Ms. Nelson was treated far more harshly in comparison to similarly situated

employees from non-protected classes. She can demonstrate through multiple comparators that the

disciplinary action taken against her was far more severe than the actions the Defendants took

against other employees outside of her protected class. All of Plaintiff’s comparators were subject

to the same supervisor, in that they worked at the pleasure of Sheriff Tanner. (Ex 2, Depo Tanner

44:21-25). Also Plaintiff and her comparators were also subject to the same investigators. Lt. Baird

has been handling the Defendants IA investigations since approximately 2010 (Ex 2, Depo Tanner



                                           Page 17 of 35
 9:18-cv-02962-DCN-MHC             Date Filed 05/03/21     Entry Number 69        Page 18 of 35




71:1-3). Defendants’ use and interpretation of the polygraphs on officers during IA investigations

was discriminatory. Defendants admitted the use of a polygraph in the course of an IA investigation

is uncommon and that use of the polygraph is reserved for he-said, she-said situations where the

truth is unclear to the investigator. (Ex 1, Depo Averill, 60:20-25, 61:1-7). However, the polygraph

was rarely used against white male officers even when there were significant differences between

the narrative of an officer and a complainant. When white male heterosexual officers were given

a polygraph examination, errors in calculating the outcome frequently provided those officers with

a determination of honesty, when an analysis of those results proved to be either inconclusive or

indicate deception. (Ex. 8, Plaintiff’s Expert Report,).

       Defendants’ discriminatorily apply a zero-tolerance policy for lying. It is the Defendants’

claim that Ms. Nelson was terminated for lying during her IA investigation. (Ex Depo Tanner p.17

ln 1-4). This “zero-tolerance policy for lying” was discriminatorily applied, allowing white male

officers to lie during IA investigations without termination. Defendants’ were discriminatory in

determining what conduct should result in termination of officers. White male officers who

committed very serious misconduct—sometimes repeated instances of serious misconduct—were

not terminated while Ms. Nelson was terminated over whether she used the word “ass” off-duty

and in uniform.

           2. Defendants’ reason for terminating Ms. Nelson and for reporting to the
              Training Counsel that she engaged in misconduct is neither legitimate, non-
              discriminatory, or non-retaliatory.

       Plaintiff establishes a prima facie case, the burden shifts to the Defendants to produce a

legitimate, non-discriminatory or non-retaliatory reason for the disparate treatment. Texas Dep't of

Community Affairs v. Burdine, 450 U.S. 248, 254, 101 S. Ct. 1089, 67 L. Ed. 2d 207 (1981). Once

Defendants have met its burden of production by producing its legitimate, nondiscriminatory



                                           Page 18 of 35
 9:18-cv-02962-DCN-MHC             Date Filed 05/03/21      Entry Number 69         Page 19 of 35




reason, the sole remaining issue is "discrimination vel non." Reeves v. Sanderson Plumbing

Products, Inc., 530 U.S. 133, 143, 120 S.Ct. 2097, 147 L.Ed.2d 105 (2000) (citing Postal Service

Bd. of Governors v. Aikens, 460 U.S. 711, 716, 103 S.Ct. 1478, 75 L.Ed.2d 403 (1983)). In other

words, the burden shifts back to Plaintiff to demonstrate by a preponderance of the evidence that

the legitimate reason produced by Defendants is not its true reason, but was pretext for

discrimination or retaliation. Reeves, 530 U.S. at 143. Defendants’ claim that Ms. Nelson was

terminated for dishonesty, pursuant to a “zero-tolerance policy for lying”. (ECF 59-1, p. 8-9). This

stated justification for terminating Ms. Nelson is severely undermined by the inconsistent

application of this policy to white heterosexual male officers.

           3. Ms. Nelson has presented sufficient evidence for a reasonable jury to conclude
              that Defendants’ supposedly legitimate reason is merely a pretext for illegal
              discrimination.

       The Plaintiff has produced evidence that Defendants’ proffered reason for terminating her

were a pretext for discrimination. “[T]o show pretext, a plaintiff may show that an employer's

proffered nondiscriminatory reasons for the termination are inconsistent over time, false, or based

on mistakes of fact.” Haynes v. Waste Connections, Inc., 922 F.3d 219, 2019 WL 1768918, at 4

(4th Cir. 2019). If the plaintiff “offers such circumstantial evidence, the case must be decided by

a trier of fact, because once the employer's justification has been eliminated, discrimination may

well be the most likely alternative explanation, especially since the employer is in the best position

to put forth the actual reason for its decision.” Reeves at 133. Here, ample evidence exists from

which a factfinder could conclude that Defendants’ asserted justification for terminating Ms.

Nelson is pretextual.

       In Reeves, the Court stated that evidence that a defendant's explanation for an employment

practice is “unworthy of credence” is “one form of circumstantial evidence that is probative of



                                           Page 19 of 35
 9:18-cv-02962-DCN-MHC             Date Filed 05/03/21       Entry Number 69         Page 20 of 35




intentional discrimination.” Id. In this case, Defendants’ explanation for terminating Ms. Nelson

is false and unworthy of credence, as demonstrated by Defendants’ biased and half hazarded

investigation, Defendants’ discriminatory application of a zero-tolerance policy for lying during

the course of an IA investigation, Defendants’ discriminatory use and interpretation of polygraph

examinations, and Defendants’ wildly unbalanced and discriminatory decisions regarding what

conduct justifies termination.

           a. Zero-tolerance policy

       It is the Defendants’ claim that Ms. Nelson was terminated for dishonesty. (Ex 2, Depo

Tanner 17:1-4). Defendants state that “[t]he Sheriff testified that without exception if it is

determined that his employee lies at any time, for any reason, their career is over” and that “it is

the policy of the Sheriff’s office that if you lie in an investigation you lose your certification as a

law enforcement officer.” (ECF 59-1, p.8-9). However this zero-tolerance policy for lying was far

from uniformly applied and Ms. Nelson’s white male comparators who violated this “policy” were

not terminated.

       As set forth above, in 2012 Prusinowski, a white heterosexual male, was accused of

domestic assault as well as a “blatant attempt to mislead his supervisor”. (Prusinowski Disciplinary

Record, Ex. 12). Instead of being terminated for his blatant attempt to mislead his supervisor, in

violation of the supposed zero-tolerance policy for lying, Prusinowski was allowed to maintain his

position and was only put on 6-month probation. Id.

       Prusinowski then gets arrested in 2018 for hitting his wife. Prusinowski is given a

polygraph and asked whether he hit his wife. According to Defendants, Prusinowski’s test results

indicated, No Deception. Yet, Plaintiff’s expert determines that Lt. Baird and Capt. Averill

incorrectly scored his test and the correct result was “Deception Indicated.” (Ex. 8) In fact,



                                           Page 20 of 35
 9:18-cv-02962-DCN-MHC             Date Filed 05/03/21      Entry Number 69         Page 21 of 35




Defendant’s own expert determined Prusinowski’s test was Inconclusive. (Ex. 22) Even the

Defendants agree that Prusinowski did not get a passing score. Therefore, Prusinowski violated

the zero-tolerance policy for lying but was not terminated or reported to the Training Counsel.

                                     Use of polygraph examination.

       Defendants admitted that the use of a polygraph in the course of an IA investigation is

uncommon and that use of the polygraph is reserved for situations where there is inconsistency

between the narrative of the officer and the individual making a complaint against the officer being

investigated. (Ex Depo Averill, 60:20-25, 61:1-7). Despite this claim, the polygraph was rarely

used against white heterosexual male officers when there were narrative discrepancies in instances

where officers were accused of very serious misconduct.

       Deputy Stuart Mankin was not subject to a polygraph in 2011 when he was investigated by

IA for using his authority to resolve a personal dispute he was having with his neighbor. (Ex. 13,

IA Mankin). Mankin’s narrative provided to IA was inconsistent with his neighbor’s complaint

regarding serious violations of police policy and procedures. Id. at 6, 11-12. Although this situation

presents the precise circumstance under which Capt. Averill testified a polygraph examination

would be utilized, Mankin was not subject to polygraph examination, he was not terminated, and

the only consequence for his conduct was counseling on the policies he had violated. Id. at 2-3.

       Similarly, in 2013 Corporal O’Neal was the subject of an IA investigation for having sex

with women while on duty. (Ex. 14, IA O'Neal). His wife filed a complaint against him alleging

that he had sex with multiple women while on duty. Id. at 20. When questioned about this claim,

O’Neal only admitted to having one sexual encounter with his wife’s best friend while he was on

duty, but denied that it had happened more than once. Id. at 9. Again, despite this inconsistency in

the narrative of the officer accused of misconduct and the narrative of the complainant, O’Neal



                                           Page 21 of 35
 9:18-cv-02962-DCN-MHC                 Date Filed 05/03/21      Entry Number 69         Page 22 of 35




was not subjected to a polygraph examination, was not terminated, and faced minimal disciplinary

action. Id. at 1.

            b. Interpretation of polygraph results

        In 2019, Kenneth Wauters was under IA investigation for stealing money during a traffic

stop. (Ex.16, IA Wauters). He was subject to a polygraph examination, but was permitted to retake

the exam five days later when the results came back inconclusive. Id. at 1. The stated rationale for

allowing him to retake the polygraph was that “examinee stated he is recovering from the flu.” Id.

After being arrested in 2018 for domestic assault Deputy James Prusinowski was subject to an IA

investigation and a polygraph examination. (Ex.12, IA Prusinowski,). Defendants’ own polygraph

expert found that the results of Prusinowski’s polygraph were misinterpreted, granting

Prusinowski a passing score when the Defendants’ expert determined the results were more

accurately classified as inconclusive. (Ex. 22, p. 13, Defs’ Expert Report). In their report

Defendants’ polygraph expert concluded that:

                    [A] decision of Inconclusive is warranted, and that the testing examiner’s
                    results of No Deception Indicated was not supported... The OSS-3
                    algorithm returned a result indicating deception. The Plaintiff SMEs’ scores
                    summed to a total that fell just at the threshold for a decision of deception.
                    However, ...there was an additional scoring error by the testing examiner
                    they failed to identify in their report. When corrected, their manual scores
                    would produce an Inconclusive outcome. Id.

Additionally, the expert found that “[a] review of the video recording revealed incidental

departures from the standard testing protocol.” Id. Plaintiff’s polygraph expert observed that the

testing examiner reviewed only the comparison questions between the charts and not the relevant

questions. (Ex. 8, Pltf’s Expert Report). Plaintiff’s Expert stated that this practice would have the

effect of increasing the signal value of the comparison questions, thereby possibly causing

polygraph test scores to be pushed in the direction of a passing score. Id. at 9.



                                               Page 22 of 35
 9:18-cv-02962-DCN-MHC             Date Filed 05/03/21      Entry Number 69        Page 23 of 35




       Defendants’ interpretation errors were not limited to Prusinowski’s case, noted by both

Plaintiff’s and Defendants’ polygraph experts. In reviewing Defendants’ interpretation of Deputy

Jason Wilson’s polygraph, Defendants’ expert stated that “[t]his reviewer concluded that a

decision of No Deception Indicated was not supported in this case. The reviewer’s scores produced

a result of Inconclusive.” (Defendants’ Expert Report, Ex. 22, p. 10). Further, Plaintiff’s polygraph

expert, in reviewing 13 polygraph files, identified quality control as an issue impacting the

accuracy of Defendants’ polygraph results. (Plaintiff’s Expert Report, Ex. 8, p. 4). In particular he

noted that “Lt. Baird conducted the quality control review of Plaintiff’s exam… However, Lt.

Baird was the investigating officer handling Plaintiff’s case. Therefore, he does not qualify as an

unbiased, independent, and objector reviewer. Id.

           c. Conduct justifying termination

       White heterosexual, male officers that committed serious misconduct were not terminated.

Prusinowski, who was investigated in 2012 for domestic violence, and was arrested in 2018 for

another incident of domestic violence was not terminated. (Ex 12). Lt. Baird gave Prusinowski a

passing score when Defendants’ own expert reported the results were more accurately classified

as inconclusive.(Defendants’ Expert Report, Exhibit 22, pg. 13). In 2019 Prusinowski was arrested

for DUI and Unlawful Conduct Towards a Child. (Ex. 2, Depo Tanner p.170-176). No disciplinary

action was taken, he was not subjected to a polygraph, and Prusinowski was allowed to resign after

his arrest and was later hired back. Id.

        Corporal Jonathan Bates, a white male, used excessive force on a handcuffed suspect at

the detention center. (Bates Disciplinary Record, Ex. 18). He was not subjected to a polygraph

during the course of the IA investigation, was not terminated and was only required to receive

remedial training on use of force. Id.



                                           Page 23 of 35
 9:18-cv-02962-DCN-MHC            Date Filed 05/03/21       Entry Number 69       Page 24 of 35




       Deputy Capps, a white male, trapped his neighbor’s cats and released them on Lemon

Island. (Capps Disciplinary Record, Ex. 19). He was not subjected to a polygraph, not terminated,

and was only given a written reprimand. Id.

       Deputy Mankin, a white male, used his authority to resolve a personal dispute he was

having with his neighbor. (Mankin IA Investigation, Ex. 13). He was not terminated and faced no

disciplinary action other than review of the policies he had violated. Id.

       Major Roper, a white male, failed to report his service weapon was stolen from his

unmarked car. (Ex 2, Tanner Depo p 193). He was not terminated and the disciplinary action was

limited to reimbursing the county for the cost of the weapon. Id.

       Chief Hatfield, a white male, failed to report his service weapon stolen from his unmarked

car. (Ex 2, Tanner Depo p 191-193) He was not terminated and faced no disciplinary action. Id.

       The inconsistencies and dissembling demonstrated by Defendants’ own documents render

Defendants’ stated reasons regarding the Ms. Nelson’s termination unworthy of credence, which

gives rise to an inference of discrimination and pretext. Plaintiff has adduced facts from which a

jury of her peers could conclude that Defendants’ proffered explanations regarding Ms. Nelson’s

termination is merely a pretext for discrimination.

B. Discriminatory Animus

       Ms. Nelson has also satisfied the requirements for Title VII under the mixed-motive

framework. Pursuant to the Civil Rights Act of 1991, a plaintiff succeeds on a mixed-motive claim

if she “demonstrates that race, color, religion, sex, or national origin was a motivating factor for

any employment practice, even though other factors also motivated the practice.” 42 U.S.C.A. §

2000e-2(m). The impermissible factor need not have been the sole factor. As long as it motivated

the adverse action, the plaintiff can establish an unlawful employment practice. Id. However, if an



                                           Page 24 of 35
 9:18-cv-02962-DCN-MHC            Date Filed 05/03/21       Entry Number 69        Page 25 of 35




employer can demonstrate that it “would have taken the same action in the absence of the

impermissible motivating factor,” it can restrict a plaintiff's damages to injunctive and declaratory

relief, and attorney's fees and costs. 42 U.S.C.A. § 2000e-5(g)(2)(B).

       A plaintiff may survive summary judgment by establishing his discrimination claim either

through direct and indirect evidence of discriminatory animus, or through the burden-shifting

framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d 668

(1973). See Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 318 (4th Cir. 2005). Under

either avenue of proof, the focus is “on whether a reasonable juror could conclude that illegal

discrimination was a motivating factor in the employment decision.” Sawicki v. Morgan State

Univ., No. WMN-03-1600, 2005 U.S. Dist. LEXIS 41174, 2005 WL 5351448, at *6 (D. Md. Aug.

2, 2005).

       Because “a supervisor is an agent of the employer, when he causes an adverse employment

action the employer causes it; and when discrimination is a motivating factor in his doing so, it is

a ‘motivating factor in the employer's action,’” Staub v. Proctor Hosp., 562 U.S. 411, 421, 131 S.

Ct. 1186, 1193 (2011). Therefore, if a biased supervisor tries to get an employee fired, and that

employee is, in fact, fired as a result, then the fired employee can sue the employer for employment

discrimination, even if the biased supervisor is not the final decision maker and even if the final

decision maker is unbiased. Id. A complaining party may demonstrate that discrimination

motivated an adverse employment action if (1) the individual with the discriminatory animus

"possessed such authority as to be viewed as the one principally responsible for the [adverse

employment] decision or the actual decision maker for the employer," under Hill v. Lockheed

Martin Logistics Mgmt., 354 F.3d 277, 304 (4th Cir. 2004); or (2) the subordinate with

discriminatory animus intended to influence the person with decision-making authority and was a



                                           Page 25 of 35
 9:18-cv-02962-DCN-MHC            Date Filed 05/03/21      Entry Number 69        Page 26 of 35




proximate cause of the ultimate adverse employment action, under Staub. See id.; accord Ridgell

v. Colvin, Civ. No. DKC-10-3280, 2013 U.S. Dist. LEXIS 34126, 2013 WL 952253, 12 (D. Md.

Mar. 11, 2013).

       Lt. Baird has a documented history of racist, bigoted beliefs and was disciplined for posting

these beliefs on Facebook. (Ex 6) The way in which he treated Ms. Nelson compared to the white

heterosexual male officers that he investigated illustrates how his belief impacted the way he

pursued IA investigations and the impact that these beliefs had on Ms. Nelson’s termination. Lt

Baird was the investigating officer in Ms. Nelson’s case. He was responsible for determining how

the IA investigation proceeded, whether Ms. Nelson was subject to a polygraph test, and the

conclusions he reached in his investigation had a huge impact on Ms. Nelson’s termination.

Although he was not the final decision-maker, he was certainly the proximate cause of her ultimate

adverse employment action.

II. Claim for Title VII Hostile Work Environment and Harassment

       The standards for a hostile work environment claim are identical under Title VII and

Section 1981. See, e.g., Verdin v. Weeks Marine Inc., 124 Fed. Appx. 92, 95 (3d Cir. 2005). The

Fourth Circuit stated the test for a hostile work environment claim in Causey v. Balog, 162 F.3d

795, 801 (4th Cir.1998), citing Hartsell v. Duplex Prods., Inc., 123 F.3d 766, 772(4th Cir. 1997).

The Court held that to state a claim for hostile work environment, a plaintiff must show that: (1)

the harassment was unwelcome; (2) the harassment was based on his race, sex, or age; (3) the

harassment was sufficiently severe or pervasive to alter the conditions of employment and create

an abusive atmosphere; and (4) there is some basis for imposing liability on the employer. See also

Harris v. Forklift Sys., Inc., 510 U.S. 17, 21-23, 114 S. Ct. 367, 126 L. Ed. 2d 295 (1993) The

Supreme Court recently held that, within the meaning of Title VII, the terms “because of ‘sex’”



                                          Page 26 of 35
 9:18-cv-02962-DCN-MHC            Date Filed 05/03/21       Entry Number 69        Page 27 of 35




prohibit employment discrimination on the basis of an individual's sexual orientation. Bostock v.

Clayton County.,140 S. Ct. 1731, 1754, (2020). Justice Gorsuch, writing for the majority The

Supreme Court noted that it is “impossible to discriminate against a person for being homosexual

or transgender without discriminating against that individual based on sex.” Id. at 1741.

       Ms. Nelson easily satisfies the first two elements of this claim. First, she did not welcome

the insults and derogatory comments directed at her. Second, the comments were explicitly based

on her race, her sex, and her sexual orientation. She was perpetually referred to as a “female stud.”

(Ex 23, Depo Nelson p. 29) Other lesbian women were said to be “a disgrace” and to not be

someone you’d want to back you up. (Ex 23, Depo Nelson p. 23, 29) Additionally, Ms. Nelson

was continuously singled out as “the black female” and sent to “black neighborhoods.” (Ex 23,

Depo Nelson p. 32)

       In regards to the third element, the harassment occurred continuously over the course of

Ms. Nelson’s employment and in aggregate created a hostile working environment. “Perhaps no

single act can more quickly alter the conditions of employment and create an abusive working

environment than the use of an unambiguously racial epithet... by a supervisor in the presence of

his subordinates.” See, Rodgers v. Western-Southern Life Ins. Co., 12 F.3d 668, 675 (7th Cir.1993)

(citation and internal quotation marks omitted). The Eighth Circuit Court of Appeals has

recognized, for example, in Carter v. Chrysler Corp., 173 F.3d 693 (8th Cir. 1999), that “[a]ll

instances of harassment need not be stamped with signs of overt discrimination to be relevant

under Title VII.” See, Carter, 173 F.3d at 70. “Under the ‘totality of circumstances’ approach, a

‘district court should not carve the work environment into a series of discrete incidents and then

measure the harm according to each episode.’” Jackson v. Quanex Corp., 191 F.3d 647, 660 (6th

Cir.1999). As the Third Circuit has colorfully described it, “[a] play cannot be understood on the



                                           Page 27 of 35
 9:18-cv-02962-DCN-MHC             Date Filed 05/03/21      Entry Number 69         Page 28 of 35




basis of some of its scenes but only on its entire performance, and, similarly, a discrimination

analysis must concentrate not on individual incidents, but on the overall scenario.” Andrews v. City

of Philadelphia, 895 F.2d 1469, 1484 (3d Cir. 1990). Disaggregating claims undercuts the totality

of circumstances inquiry, because it “robs the incidents of their cumulative effect, and ‘[o]f course,

when the complaints are broken into their component parts, each claim is more easily dismissed.’”

Jackson, 191 F.3d at 660. Additionally, In measuring the severity of harassing conduct, the status

of the harasser may be a significant factor — e.g., “a supervisor's use of [a racial epithet] impacts

the work environment far more severely than use by co-equals.” Rodgers v. W.-S. Life Ins. Co., 12

F.3d 668, 675 (7th Cir. 1993). Simply put, “a supervisor's power and authority invests his or her

harassing conduct with a particular threatening character.” Burlington Indus., Inc. v. Ellerth, 524

U.S. 742, 763, 118 S. Ct. 2257, 141 L. Ed. 2d 633 (1998).

       The conditions and culture at the Beaufort County Sheriff's Department punished

minorities for making complaints and going outside the chain of command even when the harasser

was that individual’s supervisor. This impacted Ms. Nelson’s ability to exercise her legal rights if

she wanted to continue having a career. Ms. Nelson saw other gay women on the force “railroaded”

for reporting derogatory comments. Id. at 30-31. She herself was dismissed when she attempted to

confide in a superior about the harassment she was facing. Id. 32-33. Additionally, for over a year

she was sexually harassed by a superior who responded to her complaints and refusal to engage in

inappropriate discussions with him by writing her up for fictitious policy violations. Id. at 43. This

cumulatively created a working environment that enabled abusive behavior and made it impossible

for Ms. Nelson to report harassment without retribution.

       In regards to the fourth element, liability on the employer is appropriate because

harassment was often committed by individuals with supervisory authority over Ms. Nelson and



                                           Page 28 of 35
 9:18-cv-02962-DCN-MHC            Date Filed 05/03/21       Entry Number 69        Page 29 of 35




because her attempt to report the harassment to someone with supervisory authority was dismissed.

The status of the harasser is relevant to element four of a hostile work environment claim. On the

one hand, “[i]f the harassing employee is the victim's co-worker, the employer is liable only if it

was negligent in controlling working conditions.” Vance v. Ball State Univ., 133 S. Ct. 2434, 2439,

186 L. Ed. 2d 565 (2013); see also Ocheltree v. Scollon Prods., Inc., 335 F.3d 325, 333-34 (4th

Cir. 2003) (en banc) ("[T]he employer may be liable in negligence if it knew or should have known

about the harassment and failed to take effective action to stop it."). On the other hand, where the

harasser is the victim's supervisor, "different rules apply": The employer is strictly liable for the

supervisor's harassing behavior if it "culminates in a tangible employment action," but otherwise

"may escape liability by establishing, as an affirmative defense, that (1) the employer exercised

reasonable care to prevent and correct any harassing behavior and (2) that the plaintiff

unreasonably failed to take advantage of the preventive or corrective opportunities that the

employer provided." Vance, 133 S. Ct. at 2439 (citing Faragher, 524 U.S. at 807; Ellerth, 524 U.S.

at 765).

       The harasser qualifies as a supervisor “if he or she is empowered by the employer to take

tangible employment actions against the victim.” Vance, 133 S. Ct. at 2439. An employee so

empowered is able to “effect a ‘significant change in employment status, such as hiring, firing,

failing to promote, reassignment with significantly different responsibilities, or a decision causing

a significant change in benefits.’” Id. at 2443 (quoting Ellerth, 524 U.S. at 761). To be considered

a supervisor, the employee need not have the final say as to the tangible employment action;

instead, the employee's decision may be “subject to approval by higher management.” Vance, 133

S. Ct. at 2446 n.8 (citing Ellerth, 524 U.S. at 762). The Vance Court determined that one of the

harassers in Faragher “possessed the power to make employment decisions having direct



                                           Page 29 of 35
 9:18-cv-02962-DCN-MHC             Date Filed 05/03/21       Entry Number 69         Page 30 of 35




economic consequences for his victims” based on the following: “No one [had been] hired without

his recommendation;” he “initiated firing and suspending personnel;” his performance evaluations

“translated into salary increases;” and he “made recommendations regarding promotions.” Id.

(internal quotation marks omitted). Additionally, the Court observed that, “even if an employer

concentrates all decision-making authority in a few individuals, it likely will not isolate itself from

heightened liability under Faragher and Ellerth,” in that those individuals likely will have to rely

on the recommendations of others, and “the employer may be held to have effectively delegated

the power to take tangible employment actions to the employees on whose recommendations it

relies.” Id. at 2452 (citing Ellerth, 524 U.S. at 762).

       In the present case Ms. Nelson faced discriminatory conduct from co-workers and

supervisors alike. Not only did the culture and structure of the department have a chilling effect

on reporting discrimination in general, but one of Ms. Nelson’s harassers was a supervisor that

punished her via write ups for refusing his inappropriate advances. Additionally, Ms. Nelson’s

attempt to report her harassment was dismissed by another superior. The department failed to

provide avenues for reporting of discrimination, a particularly crucial need in a workplace that

operates under a strict command hierarchy, and should be held liable for the hostile work

environment that they fostered.

       4.     Ms. Nelson has established her § 1983 claim against Sheriff Tanner and Lt.
       Baird in their official capacities and is entitled to injunctive relief.

       Defendants violated Ms. Nelson's constitutional rights under the Equal Protection and Due

Process Clauses when they, as a result of Plaintiff's gender and gender expression, intentionally

targeted Ms. Nelson for differential treatment and adverse employment actions. Under § 1983 a

plaintiff may file suit against any person who, acting under color of state law, "subjects, or causes

to be subjected, any citizen of the United States or other person within the jurisdiction thereof to

                                            Page 30 of 35
 9:18-cv-02962-DCN-MHC             Date Filed 05/03/21      Entry Number 69         Page 31 of 35




the deprivation of any rights, privileges, or immunities secured by the Constitution and laws" of

the United States. See, e.g., Nieves v. Bartlett, 139 S. Ct. 1715, 1721, 204 L. Ed. 2d 1 (2019);

Filarsky v. Delia, 566 U.S. 377, 132 S. Ct. 1657, 182 L. Ed. 2d 662 (2012); see also Owens v. Balt.

City State's Attorney's Office, 767 F.3d 379 (4th Cir. 2014). However, § 1983 “‘is not itself a source

of substantive rights,’ but provides ‘a method for vindicating federal rights elsewhere conferred.’”

Albright v. Oliver, 510 U.S. 266, 271, 114 S. Ct. 807, 127 L. Ed. 2d 114 (1994) (quoting Baker v.

McCollan, 443 U.S. 137, 144 n.3, 99 S. Ct. 2689, 61 L. Ed. 2d 433 (1979)); see Safar v. Tingle,

859 F.3d 241, 245 (4th Cir. 2017).

       To state a claim under § 1983, a plaintiff must allege (1) that a right secured by the

Constitution or laws of the United States was violated, and (2) that the alleged violation was

committed by a “person acting under the color of state law.” West v. Atkins, 487 U.S. 42, 48, 108

S. Ct. 2250, 101 L. Ed. 2d 40 (1988); see Davison v. Randall, 912 F.3d 666, 679 (4th Cir. 2019);

Crosby v. City of Gastonia, 635 F.3d 634, 639 (4th Cir. 2011), cert. denied, 565 U.S. 823, 132 S.

Ct. 112, 181 L. Ed. 2d 37 (2011); Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d 599, 615 (4th

Cir. 2009); Jenkins v. Medford, 119 F.3d 1156, 1159-60 (4th Cir. 1997). The phrase ‘under color

of state law” is an element that “‘is synonymous with the more familiar state-action requirement’

for Fourteenth Amendment claims, ‘and the analysis for each is identical.’” Davison, 912 F.3d at

679 (quoting Philips, 572 F.3d at 180); see also Lugar v. Edmondson Oil Co., 457 U.S. 922, 929,

102 S. Ct. 2744, 73 L. Ed. 2d 482 (1982). A person acts under color of state law “only when

exercising power ‘possessed by virtue of state law and made possible only because the wrongdoer

is clothed with the authority of state law.’” Polk Cty. v. Dodson, 454 U.S. 312, 317-18, 102 S. Ct.

445, 70 L. Ed. 2d 509 (1981) (quoting United States v. Classic, 313 U.S. 299, 326, 61 S. Ct. 1031,

85 L. Ed. 1368 (1941)).



                                           Page 31 of 35
 9:18-cv-02962-DCN-MHC            Date Filed 05/03/21       Entry Number 69        Page 32 of 35




       Ms. Nelson easily satisfies the first element. Ms. Nelson states a claim pursuant to the

Equal Protection Clause of the United States Constitution. As to the second element, the

termination of Ms. Nelson by the Beaufort County Sheriff’s Department is undeniably an action

taken under the color of state law. To state a claim for an Equal Protection violation, Ms. Nelson

must allege facts that show that she was (1) “was treated differently from others who were similarly

situated;” (2) that differential treatment was the “result of discriminatory animus;” and, (3) the

disparity in treatment cannot be justified under intermediate scrutiny. Garraghty, 239 F.3d at 654;

Equity in Ath., Inc., 639 F.3d at 108. These elements are satisfied by Ms. Nelson’s Title VII

showing and Plaintiff will not waste the Court’s time restating those points.

       Defendants claim qualified immunity protects them from liability under § 1983. (ECF 59

at 13). Government officials ‘performing discretionary functions generally are granted a qualified

immunity and are ‘shielded from liability for civil damages insofar as their conduct does not violate

clearly established statutory or constitutional rights of which a reasonable person would have

known.’” Wilson v. Layne 526 U.S. 603, 609, 119 S.Ct. 1692, 143 L.Ed.2d 818 (1999) (citing

Harlow v. Fitzgerald 457 U.S. 800, 818, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982)); see also Todd

v. Smith 305 S.C. 227, 238, 407 S.E.2d 644, 650 (1991) (quoting Harlow). ‘[T]he first inquiry

must be whether a constitutional right would have been violated on the facts alleged; second,

assuming the violation is established, the question whether the right was clearly established must

be considered on a more specific level....’” Saucier v. Katz 533 U.S. 194, 200, 121 S.Ct. 2151, 150

L.Ed.2d 272 (2001). “The relevant, dispositive inquiry in determining whether a right is clearly

established is whether it would be clear to a reasonable officer that his conduct was unlawful in

the situation he confronted.” Id. at 202, 121 S.Ct. 2151 (citing Wilson 526 U.S. at 615, 119 S.Ct.

1692). The first two of these present pure questions of law for the courts. Harlow, 457 U.S. at 818,



                                           Page 32 of 35
 9:18-cv-02962-DCN-MHC             Date Filed 05/03/21       Entry Number 69         Page 33 of 35




102 S.Ct. at 2738. The third, which involves application of Harlow's objective test to the particular

conduct at issue, may require factual determinations respecting disputed aspects of that conduct.

Anderson v. Creighton 483 U.S. 635, 646 n. 6, 107 S.Ct. 3034, 3042 n. 6, 97 L.Ed.2d 523 (1987).

Pritchett v. Alford 973 F.2d 307, 312 (4th Cir.1992). Esau Heyward v. Samuel Christmas 352 S.C.

298, 309-310 573 S.E.2d 845.

       The overall purpose of qualified immunity is to ensure that government officials

“reasonably can anticipate when their conduct may give rise to liability by attaching liability only

if ‘the contours of the right [violated are] sufficiently clear that a reasonable official would

understand that what his doing violates that right[.]’” Solis v. Prince George’s County, 153 F.Supp.

793, 800 (D.Md. 2001)), quoting United States v. Lanier, 520 U.S. 259, 270(1997))The Defendants

are not Entitled to Eleventh Amendment immunity and named Defendants are persons within the

meaning of 1983. It is clear that each and every defendant knew that their actions would violate

the Plaintiff's rights. These rights are foundational to the United States Constitution and to the laws

that Defendants enforce on a daily basis for their profession. A reasonable officer faced with the

same situation would have known that his actions violated Ms. Nelson’s constitutional rights.

       If the Court determines that Plaintiff cannot recover damages under § 1983, Plaintiff should

still be allowed injunctive relief in the form of reinstatement to her position with Beaufort County

Sheriff’s Department. The Eleventh Amendment's expansive reach, however, is not without limits.

The Eleventh Amendment permits suits for prospective injunctive relief against state officials

acting in violation of federal law. Lee-Thomas v. Prince George's Cty. Pub. Schs., 666 F.3d 244,

249 (4th Cir. 2012) (internal citations omitted)Further, "[i]n a § 1983 suit or a Bivens action—

where masters do not answer for the torts of their servants—the term 'supervisory liability' is a

misnomer. Absent vicarious liability, each Government official, his or her title notwithstanding, is



                                           Page 33 of 35
 9:18-cv-02962-DCN-MHC             Date Filed 05/03/21       Entry Number 69         Page 34 of 35




only liable for his or her own misconduct." Iqbal, 556 U.S. at 677. See also Iqbal, 556 U.S. at 693,

(Souter, J., dissenting) (stating that "[l]est there be any mistake, in these words the majority is not

narrowing the scope of supervisory liability; it is eliminating Bivens supervisory liability

entirely.")

        6.     State Defamation Claim

        The essential elements of a claim for defamation under South Carolina law are 1) a false

and defamatory statement; 2) unprivileged publication to a third party by defendant; 3) fault on

the part of the defendant publisher; and 4) actionability of the statement irrespective of special

harm or the existence of special harm caused by the publication. Erickson v. Jones Street

Publishers, LLC, 368 S.C. 444, 455, 629 S.E.2d 653, 664 (2006). With respect to the fourth

element, defamation that is actionable irrespective of special harm is defamation per se, which

includes defamatory statements regarding 1) the commission of a crime, 2) contraction of a

loathsome disease, 3) adultery, 4) unchastity, or 5) unfitness in one's business or profession.

Fountain v. First Reliance Bank, 398 S.C. 434, 442, 730 S.E.2d 305, 309 (S.C.2012) (citing

Goodwin v. Kennedy, 347 S.C. 30, 36, 552 S.E.2d 319, 322-23 (S.C.Ct.App.2001)). Defamatory

communications can be accomplished by actions or conduct in addition to spoken words. Erickson

v. Jones Street Publishers, LLC, 368 S.C. 444, 465, 629 S.E.2d 653, 664 (2006).

        Defendants argue that they are not liable for the defamation communication because a

qualified privilege applied to their communications. However, “for a communication to be

privileged, the person making it must be careful to go no further than his interests or his duties

require." Conwell v. Spur Oil Co., 240 S.C. 170, 178-79, 125 S.E.2d 270, 275 (1962) Additionally,

for a qualified privilege to apply, the statements must have been made in good faith. When the

communications were not made in good faith, courts in this district have held that the privilege



                                           Page 34 of 35
 9:18-cv-02962-DCN-MHC             Date Filed 05/03/21       Entry Number 69        Page 35 of 35




does not apply. See. Lewis v. Richland Cty. Rec. Comm'n, 2018 U.S. Dist. LEXIS 150937 (D.S.C.,

July 30, 2018) In Lewis both the magistrate and the district court found an issue of fact existed as

to Plaintiff's defamation claim. Id. Moreover, the district court in Lewis did not allow the

Defendants to use The South Carolina Torts Claim Act (SCTCA) as a shield. The court held the

SCTCA “Nothing in this chapter may be construed to give an employee of a governmental entity

immunity from suit and liability if it is proved that the employee's conduct was not within the

scope of his official duties or that it constituted actual fraud, actual malice, intent to harm, or a

crime involving moral turpitude.” S.C. Code Ann. § 15-78-70(b).

       There is ample evidence based on the facts of this case to find that the Defendants were not

acting in good faith and their actions went further than their interests or his duties required.

                                          CONCLUSION

       Plaintiff has shown there is a genuine issue of material fact; therefore, the Court should

deny Defendants’ motion and allow this issue to go to the jury.

                                                       Respectfully submitted,

                                                       s/ Marybeth Mullaney
                                                       Marybeth Mullaney (Fed. ID No. 11162)
                                                       652 Rutledge Ave Suite A
                                                       Charleston, South Carolina 29403
                                                       Phone (843) 588-5587
                                                       marybeth@mullaneylaw.net

                                                       /s/ Cameron Jane Blazer
                                                       Cameron Jane Blazer, Esq. FID 10131
                                                       1037-D Chuck Dawley Blvd Suite 100
                                                       Mount Pleasant, SC 29464
                                                       (843) 732-4441
                                                       cameron@blazerlaw.com

                                                       ATTORNEYS FOR PLAINTIFF
April 19, 2021
Charleston, SC


                                           Page 35 of 35
